DETAILED ACTION
Claims 4-7 and 15-21 are under current consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112, 1st para.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-7 and 15-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Enablement is considered in view of the Wands factor.
Nature of the invention. The claims are directed to (in part): a liquid pharmaceutical composition consisting of: 
adalimumab; 
an acetate buffer system; 
a stabilizer, which is an amino acid other than arginine, lysine, aspartic acid, and histidine; 
a surfactant, which is polysorbate 80; and, 
water; 
wherein the composition: has a pH between 5.0 and 5.3; has an osmolality between 240 and 340 mOsm/kg; see instant claim 4. 
Scope of the invention. The claims do not provide a concentration value for any of the ingredients. The claims are directed to a molar ratio value of a chemical reaction.
The claims are directed to a plurality of different compositions.
State of the prior art. See cited Manning application (US 2014/0186361) for describing a composition comprising adalimumab, acetate buffer, glycine, surfactant and water.
Shire et al. (2004-see attached form 892) review the challenges in the development of high protein concentration formulations; see whole document. The author notes that development of high protein concentration formulations results in several manufacturing, stability, analytical and delivery challenges; see abstract. See p. 1390 discussing the challenges of achieving the required protein concentration in solution, including the dependence of protein solubility on ionic strength, salt form, pH, temperature, etc.
Working examples. The working examples do not enable the full scope of different compositions as so broadly claimed. For example, the examples do not cover all possible concentration ranges for each ingredient as claimed.
Guidance in the specification. There is none.
Predictability of the art. As noted above, Shire discusses the various challenges in achieving a high protein formulation.  
Amount of experimentation necessary. Much undue experimentation would be necessary to determine the most optimal concentration ranges for all the ingredients. The ordinary artisan would be expected to prepare the genus of compositions claimed, and to consider different properties of the compositions, including both solubility and stability issues for use.
Given the discussion above, it would require undue experimentation for the ordinary artisan to prepare the full scope of the compositions as claimed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-7 and 14-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manning (US 2014/0186361-previously cited).
The claims are directed to (in part): a liquid pharmaceutical composition consisting of: 
adalimumab; 
an acetate buffer system; 
a stabilizer, which is an amino acid other than arginine, lysine, aspartic acid, and histidine; 
a surfactant, which is polysorbate 80; and, 
water; 
wherein the composition: has a pH between 5.0 and 5.3; has an osmolality between 240 and 340 mOsm/kg; see instant claim 4. 
Manning describes aqueous pharmaceutical adalimumab compositions for long-term storage of adalimumab and methods of administration; see abstract. See para. 96 In a further embodiment of a single buffer adalimumab formulation, the invention provides a stable aqueous pharmaceutical composition comprising adalimumab at a concentration from about 20 and about 150 mg/ml, polysorbate 80 at a concentration from about 1 to 50 .mu.M, and either tartrate, maleate or acetate at a concentration from about 5 mM and about 50 mM, wherein said composition has a pH of about 5 to about 5.5, and wherein said composition is substantially free of any other buffers. 
Also see para. 101 for teaching that the composition may further comprise a stabilizer including an amino acid, such as glycine, and that it is preferred that the composition does not contain a phosphate buffer. 
In view of the osmolality, see para. 290-292 for the following teachings (with emphasis added).
[0290] A tonicity modifier is a molecule that contributes to the osmolality of a solution. The osmolality of a pharmaceutical composition is preferably adjusted to maximize the active ingredient's stability and/or to minimize discomfort to the patient upon administration. It is generally preferred that a pharmaceutical composition be isotonic with serum, i.e., having the same or similar osmolality, which is achieved by addition of a tonicity modifier. 
180 to about 420 mOsM. However, it is to be understood that the osmolality can be either higher or lower as specific conditions require. 
[0292] Examples of tonicity modifiers suitable for modifying osmolality include, but are not limited to amino acids (not including arginine) (e.g., cysteine, histidine and glycine), salts (e.g., sodium chloride or potassium chloride) and/or sugars/polyols (e.g., sucrose, sorbitol, maltose, and lactose). 
See para. 321 for teaching the use of deionized water to achieve the target volume of the formulation.
The inventor teaches that treatment methods for various diseases, including rheumatoid arthritis, psoriatic arthritis, ankylosing spondylitis, Crohn’s disease, etc.; see para. 301 and instant claims 15 and 16. See para. 317 which discloses a syringe having a single dose of liquid formulation ready for injection; see claim 14.
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify different parameters, such as pH to a value between 5.1 and 5.3, concentrations, and osmolality to a value between 260 and 280 mOsm/kg, for the formulations. One would have been motivated to do so for the advantage of optimizing the formulation for long-term storage, stability and to minimize the discomfort to the patient upon administration.
There would have been a reasonable expectation of success given the underlying materials and methods are widely known, successfully demonstrated and 
The invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time of the invention.  
Conclusion
No claim is allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036. The examiner can normally be reached M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE S HORNING/Primary Examiner, Art Unit 1648